Title: General Orders, 22 April 1779
From: Washington, George
To: 



        Head-Quarters Middle-Brookthursday April 22nd 1779.
Parole Granicus—C. Signs Gray. Gor.


At the General Court Martial whereof Lieutt Coll Harmar is President, David Essex of the 6th Virginia Regiment was on the 14th instant tried for, “Letting four prisoners escape out of the Guard House” and acquitted. The General approves the sentence of Acquittal & orders said Essex reliev’d from confinement.
At the same Court Daniel Daily of the 4th Regimt of Light-Dragoons was tried for, “Desertion”—found guilty and sentenced to receive one hundred lashes on his bare back, but on account of circumstances the Court are induced to unanimously recommend him to His Excellency, the Commander in Chief’s clemency. The General approves the sentence but in compliance with the above recommendation is pleased to pardon said Daily and order him released from confinement.
William Zimmerman Serjeant, Linch Gray Private, Thomas Barney Private, Joseph Garthon Private, Richard Fisher Farrier, Philip Lankford Private and John Garner Private all belonging to the 4th Regiment of Light Dragoons, were tried at the same Court for “Commiting sundry robberies on the good people of the United States”—The court having considered the whole matter are of opinion that Serjeant Zimmerman is guilty of robbing a house in the State of New-Jersey of money in company with others and sentence him to be reduced to the ranks and to receive one hundred lashes on his bare back—They find Linch Gray guilty of a like crime and sentence him to receive the same punishment—They are of opinion that Joseph Garthon is guilty of robbing two houses one in the State of New-York and the other in the State of Pennsylvania in company with others of money, and sentence him to receive two hundred lashes on his bare back, one hundred for each crime. They find Richard Fisher guilty of robbing a house in the State of New-Jersey, of money, in company with other persons & sentence him to receive one hundred lashes on his bare back.
The Court are of opinion that Philip Lankford is guilty of robbing two houses in the State of New-Jersey of money and other articles, in company with others and sentence him to receive two hundred lashes on his bare back; one hundred for each crime—They also find John Garner guilty of the like crime and sentence him to receive the same punishment as Lankford; the aforesaid crimes being breaches of the 21st Article 13th section of the articles of war.
The Commander in Chief confirms the forementioned sentences as far as one hundred lashes and orders them put in execution tomorrow morning 11 oClock.
At the same court Commissary Lewes was tried for “embezzling and selling public stores (without a proper order”).
The Court are of opinion that the charge against Commissary Lewes is not supported and they do acquit him of it. The General joins in opinion with the court, that the charge of embezzling and selling public stores without a proper order, is unsupported, but it appears clearly both from the testimony, and Mr Lewes’s own acknowledgment that he has purchased the rations of rum from the Artificers and sold them again for his own emolument and therefore in order to discourage this scandalous and pernicious kind of traffic, recommends that Mr Lewes may be dismissed from his office.
At a division General Court Martial held in the Maryland line by order of Major General Baron De-Kalb—Lieutenant Colonel Adams President, Thomas Hall of the 7th Maryland Regiment and James Farrel of the 4th—were tried on the 15th instant, “On suspicion of intended desertion”—found guilty & sentenced to suffer Death. At the same Court Henry McManus of the 6th Maryland regiment was tried for, “Deserting to the enemy and attempting to carry off several soldiers with him.”
He claimed the benefit of the Commander in Chiefs Proclamation. The Court are unanimously of opinion that he is guilty of a breach of the 1st Article 6th section of the Articles of war and do sentence him to suffer Death.
His Excellency the Commander in Chief confirms the sentences of death—Hall and Farrel to the atrocious crime of attempted desertion added that of mutiny and McManus not only deserted himself but became a Pilot and Leader to others in the same crime, and was on a design of robbery when taken, therefore not intitled to the benefit of the Commander in Chiefs late proclamation: These men are to be hanged tomorrow morning 11 ôclock in the field near the new Provost at which time and place John Williams of the 1st Maryland Regiment and Richard Hollowell of the 9th Pennsylvania Regiment now under sentence of death are to be executed.
Grayson’s, Gist’s and Thruston’s additional regiments are to be incorporated and for the present to be under the command of Colonel Gist.
